MacIntyre, J.
1. The evidence authorized a conviction on trial for assault and battery.
2. On a trial for misdemeanor by such act, any assault and battery committed on the person alleged to have been assaulted in the county alleged, at any time within two years before the filing of the accusation, may be proved.
3. “The rule that when individuals associate themselves in an unlawful enterprise, any act done in pursuance of the conspiracy by one of the conspirators is in legal contemplation the act of .all, is subject to the qualification that each is responsible for the acts of the others only so far as such acts are naturally or necessarily done pursuant to or in furtherance of the conspiracy.” Handley v. State, 115 Ga. 584 (41 S. E. 992).
*885Decided April 6, 1939.
Boykin ■& Éoyldn, for plaintiff in error.
Robert B. Tisinger, solicitor, J. L. Smith, contra.
4. Pour assignments of error on the grounds that the evidence therein set out was irrelevant, and was admitted over the objection that it was offered for the purpose of prejudicing, and was calculated to prejudice, the minds of the jury, are without merit.
5. The testimony objected to tended to show facts which supplied a motive for the assault and battery, and subsequent conduct apparently influenced by the assault and battery, and acts done in consequence of the assault and battery, by the accused or by her authority. 2 Wharton’s Cr. Ev. (10th ed.), 1649, § 879; Price v. State, 166 Ga. 120 (142 S. E. 666). In other words, the evidence objected to, which related to acts which occurred befoie the filing of the accusation, was a part of the entire evidence of the State tending to show that all the events or acts complained of began late in the afternoon of the day alleged in the accusation, and continued during part of the next day, all of which formed a part and a continuation of the transaction of which the assault and battery was a connected part; and the particular character of the acts objected to tended to show motive and malice. Floyd v. State, 143 Ga. 286 (84 S. E. 971); Hill v. State, 161 Ga. 188, 190 (129 S. E. 647). Judgment affirmed.

Broyles, O. J., and Guerry, J., concur.